DETAILED ACTION
This Office Action is in response to Amendment filed November 4, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 9 are rejected under 35 U.S.C. 103 as obvious over Ohno et al. (US 9,957,638) in view of Yazdanfar et al. (“Effect of process parameters on dislocation density in thick 4H-SiC epitaxial layers grown by chloride-based CVD on 4° off-axis substrates,” manuscript for “SILICON CARBIDE AND RELATED MATERIALS 2013, PTS 1 AND 2, 159-162 (2014).”) in view of Nishiguchi et al. (US 2016/0326668)
Regarding claim 1, Ohno et al. disclose a SiC epitaxial wafer (Fig. 7) comprising: a SiC single crystal substrate (4H-SiC SUBSTRATE) of which a main surface has an off-angle of 0.4° to 5° with respect to (0001) plane in a <11-20> direction (col. 3, lines 17-19); and an epitaxial layer (EPITAXIAL LAYER) provided on the SiC single crystal substrate, wherein an intrinsic 3C triangular defect density of 0.1 pieces/cm2 or less (SiC epitaxial wafers corresponding to one of four (B) samples in Fig. 4), because (a) 2 or less, the intrinsic 3C triangular defect density would also have a density of 0.1 pieces/cm2 or less.
Ohno et al. differ from the claimed invention by not showing that the epitaxial layer has a basal plane dislocation density of 0.1 pieces/cm2 or less where the basal plane dislocation density is a density of basal plane dislocations extending from the SiC single crystal substrate to a top surface of the epitaxial layer, and a diameter of the SiC single crystal substrate is 150 mm or more.
Yazdanfar et al. disclose a SiC epitaxial wafer (Title and Abstract) comprising: a SiC single crystal substrate (4H-SiC) of which a main surface has an off-angle of 0.4° to 5° in <11-20> direction (lines 2-4 under Experimental), and an epitaxial layer provided on the SiC single crystal substrate, wherein the epitaxial layer has a basal plane dislocation density of 0.1 pieces/cm2 or less (0 for C/Si = 0.6 or 0.7 in Fig. 3, and line 9 of first paragraph under Fig. 3) where the basal plane dislocation density is a density of basal plane dislocations extending from the SiC single crystal substrate (Abstract) to a top surface of the epitaxial layer (last sentence of Abstract).
Since both Ohno et al. and Yazdanfar et al. teach a SiC epitaxial wafer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the epitaxial layer disclosed by Ohno et al. can have a basal plane dislocation density of 0.1 pieces/cm2 or less, because (a) a density of dislocations including a density of basal plane dislocations is what one of ordinary skill in the art has been striving to reduce during an epitaxial growth of semiconductor materials including In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Further regarding claim 1, Ohno et al. in view of Yazdanfar et al. differ from the claimed invention by not showing that a diameter of the SiC single crystal substrate is 150 mm or more.
Yazdanfar et al. disclose that the substrates are 1.5 × 1.5 cm2 (lines 2-3 under Experimental).
In addition, Nishiguchi et al. disclose a SiC epitaxial wafer (Fig. 1), where a diameter of a SiC single crystal substrate is 150 mm or more (diameter not less than 150 mm in [0033]).
In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 2, Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. further disclose that in the epitaxial layer, a basal plane dislocation density in a first region on a SiC single crystal substrate side is inherently higher than a basal plane dislocation density in a second region on a top surface side (last sentence of Abstract of Yazdanfar et al.), because (a) Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. satisfy all the other claim limitations, (b) Yazdanfar et specifically claim a critical and essential feature to the practice of the claimed invention.
Regarding claim 4, Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. further disclose that and a thickness of the first region is 1 µm or less, because (a) Applicants do not specifically claim what “the first region” refers to, and how it is defined, and (b) therefore, a bottommost arbitrary portion of the epitaxial layer that has the claimed thickness can be referred to as the first region.
Regarding claim 6, Ohno et al. further disclose for the SiC epitaxial wafer according to claim 1 that a thickness of the epitaxial layer is 10 µm or more and 400 µm or less (10 µm on lines 5-7 of column 4).
Regarding claim 9, Yazdanfar et al. further disclose for the SiC epitaxial wafer according to claim 4 that the basal plane dislocation density of the first region is 10 or more times greater than the basal plane dislocation density of the second region, because (a) there inherently are basal plane dislocations in the first region as implied on the last line of Abstract, and there are zero dislocations in the second region for the C/Si 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 9,957,638) in view of Yazdanfar et al. (“Effect of process parameters on dislocation density in thick 4H-SiC epitaxial layers grown by chloride-based CVD on 4° off-axis substrates,” manuscript for “SILICON CARBIDE AND RELATED MATERIALS 2013, PTS 1 AND 2, 159-162 (2014).”) in view of Nishiguchi et al. (US 2016/0326668) as applied to claim 2 above, and further in view of Myers-Ward et al. (“Spontaneous Conversion of Basal Plane Dislocations in 4° Off-Axis 4H-SiC Epitaxial Layers, Crystal Growth & Design 14 (2014) pp. 5331-5338.)  The teachings of Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. are discussed above.
Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. differ from the claimed invention by not showing that the SiC single crystal substrate and the epitaxial layer have the same conductivity type, the epitaxial layer includes a buffer layer and a drift layer from the SiC single crystal substrate side in this order, a carrier concentration of the buffer layer is higher than a carrier concentration of the drift layer, and the buffer layer includes the first region.
Myers-Ward et al. disclose that a SiC single crystal substrate and an epitaxial layer have the same conductivity type (Fig. 7), the epitaxial layer includes a buffer layer and a drift layer from the SiC single crystal substrate side in this order, a carrier concentration of the buffer layer is higher than a carrier concentration of the drift layer, and the buffer layer includes the first region (Fig. 7).
.

Response to Arguments
Applicants' arguments filed November 4, 2021 have been fully considered but they are not persuasive.
Applicants’ arguments in the REMARKS are basically that the prior art reference of Ohno et al. does not disclose detecting the 3C triangular defects by a photoluminescence imaging method, and therefore, Ohno et al. do not disclose the claimed “intrinsic” 3C triangular defects.  These arguments are not persuasive for the following reasons: (a) Applicants originally disclosed in paragraph [0061] of current application that “Therefore, it is preferable that a detection is performed by using a photoluminescence image in which photoluminescence light is used, and defects glow with the photoluminescence light when exposed to ultraviolet light (emphasis added)”.  Therefore, it is clear that the claimed intrinsic 3C triangular defects may preferably be observed by using a photoluminescence imaging method, but Applicants did not originally disclose that a photoluminescence imaging is the one and only one method to observe the claimed intrinsic 3C triangular defects.  (b) In addition, Applicants originally 2.”  (c) Ohno et al. disclose that “The triangle defect grows, with the step-flow growth, starting from the SiC dust attached to the substrate, or from the SiC dust dropped onto the substrate surface before the epitaxial growth”, and that “That is, it grows in the shape of triangle from the SiC dust as the apex thereof while increasing its area with keeping the symmetrical shape thereof; and thus, the size of the triangle is larger when the triangle is formed earlier as well as thickness of the epitaxial growth is thicker” on lines 3-10 of column 5.  (d) Therefore, it is clear that, even though Ohno et al. do not disclose the same measurement method as Applicants originally disclosed, the 3C triangular defects disclosed by Ohno et al. are formed in the same method as disclosed by Applicants, and therefore, the 3C triangular defects disclosed by Ohno et al. should be the claimed intrinsic 3C triangular defects that Applicants originally disclosed.  (e) If Ohno et al. do not disclose the claimed intrinsic 3C triangular defects as Applicants argue in the REMARKS, then claim 1 would be indefinite, because the same formation mechanism of the 3C triangular defects of Ohno et al. and Applicants result in different 3C triangular defects.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitani et al. (US 10,964,785)
Hamano et al. (US 10,950,435)
Kamei (US 10,955,350)
Guo et al. (US 2019/0187068)
Guo et al. (US 2019/0177876)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 1, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815